[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON APPEAL FROM DECREE AND ORDER OF PROBATE COURT
The appellants, Henryk Pawelec and Helen Pawlik, heirs-at-law of the decedent, Antoni Warzyski, a/k/a Antoni Warzychi, appeal from the actions of the Court of Probate, District of Berlin, in issuing a Decree Accepting Report of Commissioner dated the 18th day of February, 1999.
The instant court in hearing this appeal does so as a hearing de novo of the claim by Zenona Radek against the Estate of Antoni Warzyski.
The factual situation involved in this appeal follows:
Antoni Warzyski, a/k/a Antoni Warzychi, died, and his estate was entered into probate at the Probate Court, District of Berlin.
Zenona Radek, a niece of the decedent, presented a claim against the said estate to the temporary Successor/Administrator, Richard H. Pentore, in the sum of $110,000.00 (One Hundred Ten Thousand Dollars). The claim was denied by the administrator. Whereupon, the claimant applied to the Court of Probate for the appointment of a commissioner to receive and decide the claim. A hearing was held by the commissioner, and his report was filed with and accepted by the Court of Probate, which then issued its Decree and Order on February 18, 1999.
Whereupon the heirs-at-law, Henryk Pawelec and Helen Pawlik, declared their aggrievement resulting from the action of the Court of Probate in accepting the report and issuing its acceptance of it. Thereafter, they duly authorized the Polish Consul as their representative and attorney-in-fact, to appeal to this court from the actions of the Court of Probate in issuing its Order and Decree on February 18, 1999.
This court finds that Henryk Pawelec and Helen Pawlik have standing to proceed with this appeal.
The court, after hearing the parties, examining their exhibits, reviewing their arguments and contentions, determines that the claimant has a valid claim against the estate of Antoni Warzyski, a/k/a; that the appellants' arguments based upon the statute of limitations applying to contractual obligations between Zenona Radek and Antoni Warzyski, as well as to her claim against the estate because it was filed with the successor administrator after the statutory limitation of 150 days from the date of the probate court's appointment of the fiduciary., CT Page 16196
The court notes the claim herein was based upon unjust enrichment and/or quantum meruit. Since the right of action for services rendered does not begin to run until the decedent's death, the appellee's claim is not adversely affected by the statute of limitations for an oral contract. Foley v. Estate of Coggins, 121 C 97, 99.
Further, the appellants press their contention that a limitation of 150 days from the date of the estate's fiduciary appointment by the probate court effectively disallows the appellee's claim because it was filed after that 150-day limitation. The appellants base this argument upon their interpretation of various statutes, specifically General Statutes §§ 45a-356, 45a-367 and 45a-358. The court determines that these statutes do not apply to the claim herein. These statutes refer to claims by or against a fiduciary or to the time period for the approval of a fiduciary's claim by the probate court.
Therefore, the court finds that the claim presented by Zenona Radek against the Estate of Henryk Pawlec is not adversely affected by time-limiting statutes.
Further, the court, after the de novo hearing, finds that Zenona Radek performed services of value to the decedent and that the decedent promised to compensate her for these services through his estate after his death. He failed to carry out this promise. The court also finds that the claimant performed these beneficial services for the decedent over a period of eighteen years, averaging two hours per day, seven days per week at an average hourly rate of $5.75. The court finds this hourly rate is fair and reasonable for the services the claimant performed for the decedent.
Therefore, the court determines that there is a total sum of $75,348.00 due and owing to Zenona Radek from the Estate of Antoni Warzyski for services rendered by her to the decedent.
Judgment may enter accordingly.
Kremski, J.T.R.